 

Exhibit 10.3


OFFICER BONUS PLAN


BONUS CALCULATION

All vice presidents (“Participants”) of Websense, Inc. (the “Company”) not
covered by another cash incentive compensation program will be eligible for a
target bonus of 25% of their annual salary.  This bonus is based upon the
Company meeting its Billings and/or Operating Income objectives.

SUBJECT TO DISCRETIONARY ADJUSTMENT, EACH HALF OF THE COMPANY’S FISCAL YEAR
(JANUARY — JUNE AND JULY — DECEMBER) IN WHICH THE COMPANY MEETS ITS BUDGETED
BILLINGS AND/OR OPERATING INCOME TARGETS, EACH PARTICIPANT IS ELIGIBLE TO
RECEIVE AN AMOUNT EQUAL TO 16.67% OF THEIR SEMI-ANNUAL SALARY AS A BONUS.  HALF
OF THE SEMI-ANNUAL BONUS (8.335%) IS EARNED IF THE COMPANY MEETS ITS SEMI-ANNUAL
BILLINGS OBJECTIVE AND THE OTHER HALF OF THE SEMI-ANNUAL BONUS (8.335%) IS
EARNED IF THE COMPANY ACHIEVES ITS SEMI-ANNUAL OPERATING INCOME TARGET.

SUBJECT TO DISCRETIONARY ADJUSTMENT, AN ADDITIONAL 8.33% OF A PARTICIPANT’S
ANNUAL SALARY MAY BE EARNED, AGAIN SPLIT EVENLY BETWEEN OBJECTIVES, IF THE
COMPANY ACHIEVES ITS ANNUAL BILLINGS AND OPERATING INCOME TARGETS.

Achievement of at least 90% of a goal is required for any payment of the portion
of the Participant’s bonus that is based on achievement by the Company of that
goal.  Should the Company achieve 90% of its Billings or Operating Income goals,
bonuses for that plan goal will be paid at half of the target payment for that
goal.  Should the Company achieve 110% of its Billings or Operating Income
goals, bonuses for that plan goal will be paid at 1.5 times what a Participant
would have been paid on target for that goal.  Bonuses are prorated for goal
achievement between 90% - 110%.

The Compensation Committee or Board of Directors has the discretion to adjust
the bonus based upon whether the Participant meets individual objectives set for
the Participant by the Participant’s manager.  Bonuses may be adjusted by a
percentage of the bonus, ranging from 0% - 130% based upon achievement of such
performance objectives.


ELIGIBILITY

Participants must be a current employee on the last day of the semi annual
period (June 30th and December 31st) to be eligible to receive a bonus for that
half and must be a current employee on the last day of the fiscal year to be
eligible to receive an annual bonus.  Participants who start their employment
during a period or are promoted into a Participant position must be employed for
at least the full final quarter of the semi annual period or annual period to be
eligible, and will have their bonus prorated accordingly.  Bonus amounts are
based upon actual base salary paid during the period, exclusive of other
payments or bonuses.

The Company reserves the right to change these terms from time to time as it
feels necessary to accomplish its goals, including as a result of market
conditions, personnel, new or different product offerings and/or corporate
restructuring.

 


--------------------------------------------------------------------------------